DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 1, 3-6, 8-12, 14-16, 40, 51, and 53 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 Mar. 2021 has been entered.
 
Response to Amendment
	The amendments filed on 8 Mar. 2021 have been entered.

Response to Arguments
	In view of Applicants amendments, the objection of claims 1 and 10 because of minor informalities is withdrawn.	
In view of Applicants amendments, the rejection of claim 1 under 35 USC 112, second paragraph is withdrawn.
In view of Applicants amendments, the rejection of claims 1 and 10 under 35 USC 112, second paragraph is withdrawn.
In view of Applicants amendments, the rejection of claims 2, 4, 10-12, and 17 under 35 USC 112, fourth paragraph is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 1, 3-6, 8-12, 14-16, 40, and 51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haskell-Luevano et al. (J. Med. Chem.; published 1996), in view of Miao et al. (Bioconjugate Chem.; published 2008) for the reasons cited in the Office action filed on 9 Nov. 2020.

Applicants Arguments
Applicants assert that evidence that the compound or composition possesses superior and unexpected properties in one of a spectrum of common properties can be sufficient to rebut a prima facie case of obviousness.  A showing of unexpected results for a single member of a claimed subgenus, or narrow portion of a claimed range would be sufficient to rebut a prima facie case of obviousness if a skilled artisan could ascertain a trend in the exemplified data that would allow him to reasonably extend the probative value thereof.  The claimed invention is well defined and all of the encompassed compounds include the features that provide unexpectedly good binding affinities to tumors (lactam bridge cyclization) and decreased renal uptake (containing an ABC amino acid linker and especially a linker having at least one charged amino acid).  The Examiner’s argument as to undue breadth is not well taken.  As noted in the Dr. Schultz declaration contrary to the acetylated norleucine taught by Haskell-Luevano would make it impossible to conjugate the linker and chelator as required by the claimed invention as conjugation of the linker chelator requires the presence of an open N-terminus of norleucine.  The cited prior art fails to teach or suggest a method of producing the compounds of the claimed invention and in fact teach away from their synthesis.

Applicant's arguments filed 8 Mar. 2021 have been fully considered but they are not persuasive. Unexpected results require a direct comparison with the closest prior art.  See MPEP 716.02(e).  The closest prior art compound is MT-II in Haskell-Luevano.  At abstract, Haskell-Luevano teaches that the prolonged binding, biological activities, and enzymatic stability .  
Miao teaches attaching a Gly-Glu linker and DOTA-tri-t-butyl ester to an amino group of an amino acid of a peptide.  At pgs. 540-541, Miao teaches standard Fmoc synthesis and coupling of (tBu)3DOTA.  A person of ordinary skill in the art would have attached a for example Gly-Glu linker and DOTA-tri-t-butyl ester to the Nle of MT-II using similar reaction conditions.  


Claims 1, 3-6, 8-12, 14-16, 40, 51, and 53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haskell-Luevano et al. (J. Med. Chem.; published 1996), in view of Miao et al. (Bioconjugate Chem.; published 2008), in further view of Miao et al. (Cancer Biother. Radiopharm.; published 2007; “Miao II”) for the reasons cited in the Office action filed on 9 Nov. 2020.

Applicants Arguments
Applicants assert that for the same reasons already discussed, including the testimony of Dr. Schultz, an expert in the field, the claims are not obvious over Haskell-Luevano in view of Miao I and in further view of Miao II.

Applicant's arguments filed 8 Mar. 2021 have been fully considered but they are not persuasive.  Haskell-Luevano and Miao I are not deficient for the reasons discussed above.  .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 3-6, 8-12, 14-16, 40, 51, and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,986,651 B2, in view of Miao et al. (Bioconjugate Chem.; published 2008), and Miao et al. (Cancer Biother. Radiopharm.; published 2007; “Miao II”) for the reasons cited in the Office action filed on 9 Nov. 2020. 

Claims 1, 3-6, 8-12, 14-16, 40, 51, and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,493,537 B2, in view of Miao et al. (Bioconjugate Chem.; published 2008), and Miao et al. (Cancer Biother. Radiopharm.; published 2007; “Miao II”) for the reasons cited in the Office action filed on 9 Nov. 2020. 

Claims 1, 3-6, 8-12, 14-16, 40, 51, and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,047,135 B2, in view of Miao et al. (Bioconjugate Chem.; published 2008), and Miao et al. (Cancer Biother. Radiopharm.; published 2007; “Miao II”) for the reasons cited in the Office action filed 9 Nov. 2020. 

s 1, 3-6, 8-12, 14-16, 40, 51, and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,464,985 B2, in view of Miao et al. (Bioconjugate Chem.; published 2008), and Miao et al. (Cancer Biother. Radiopharm.; published 2007; “Miao II”) for the reasons cited in the Office action filed on 9 Nov. 2020. 

Applicants Arguments
	Applicants request that these rejection be placed in abeyance pending the indication of allowable subject matter.

Applicant's arguments filed 8 Mar. 2020 have been fully considered but they are not persuasive. The rejection are being maintained for the reasons cited in the Office action filed on 9 Nov. 2020.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618